Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 08/19/2019. In virtue of this communication, claims 1-13 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). Certified copies of the priority documents were received on 12/14/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/19/2019, 03/06/2020, 04/13/2020, 05/21/2020 and 12/28/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 08/19/2019 accepted as part of the formal application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al (US 5872542), hereinafter Simons, in view of Tokunaga et al (US 20090295285), hereinafter Tokunaga, and Pan et al (US 20150029064), hereinafter Pan.

Regarding claim 1,
Simons discloses a light-transmissive antenna (an antenna 10, Fig 1) comprising:
a transparent base (a substrate 20, Fig 1) made of a transparent insulating material;
an antenna pattern (a conductive pattern of antenna layer 40, Fig 1) formed on the transparent base, the antenna pattern being made of a transparent electrically conductive film that is a film-like member having a predetermined transmittance and a predetermined electrical conductivity (col 2, lines 34-38);
Simons does not teaches:
a plurality of highly electrically conductive patterns arranged on the antenna pattern, each of the highly electrically conductive patterns being made of an electrically conducive member having a higher electrical conductivity than the transparent electrically conductive film and formed in a linear shape; and
a second transparent base disposed on the upper side of the antenna pattern and having a predetermined thickness, wherein
the second transparent base is made of a transparent insulating material, and

However, Tokunaga teaches a conductive pattern (a light-transmitting conductive layer 16, Fig 5) being made of a transparent electrically conductive film (a transparent conductive film 10, Fig 5), wherein a plurality of highly electrically conductive patterns (a plurality of thin-wire structure portions 14, Fig 5) arranged on the antenna pattern, and formed in a linear shape (Fig 7); and
a second transparent base (a protective layer 18, Fig 5) disposed on the upper side of the antenna pattern and having a predetermined thickness, wherein
each of the highly electrically conductive patterns being made of an electrically conducive member having a higher electrical conductivity than the transparent electrically conductive film (paragraph [0106]).
Tokunaga does not teach a second transparent base, the second transparent base is a transparent insulating material, each of the plurality of highly electrically conductive patterns has a predetermined width set equal to or smaller than a value assumed as a resolution of human eyes.
	However, it’s well known in the art that a protective layer is a transparent insulating material, see Nishi (US 20040004434, paragraph [0045]).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of highly electrically conductive patterns arranged on an antenna pattern, each of the highly electrically conductive patterns being made of an electrically conducive member having a higher electrical conductivity than a transparent electrically conductive film and formed in a linear shape; and a second transparent base disposed on the upper side of the antenna pattern and having a predetermined thickness, wherein the second transparent base is made of a transparent insulating material in Simons, as taught by Tokunaga, in order to provide a transparent conductive film having excellent in flexibility and a remarkably low process cost.

However, Pan teaches a light-transmissive antenna (an optically transparent antenna 100, Fig 1A), comprising an antenna pattern (a conductive pattern of antenna 100 (Fig 1A), the antenna pattern being made of a transparent electrically conductive film (a transparent conductive layer 310, Fig 4), a plurality of highly electrically conductive patterns (a plurality of electrically-isolated conductive patches 102, Fig 2A) arranged on the antenna pattern, wherein each of the plurality of highly electrically conductive patterns has a predetermined width set equal to or smaller than a value assumed as a resolution of human eyes (paragraphs [0013] and [0017]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use each of a plurality of highly electrically conductive patterns having a predetermined width set equal to or smaller than a value assumed as a resolution of human eyes in Simons as modified, as taught by Pan, in order to provide an optically transparent antenna delivering reliability, flexibility and capacity expectations.

[AltContent: textbox (Simons (US 5872542))]
    PNG
    media_image1.png
    451
    813
    media_image1.png
    Greyscale

[AltContent: textbox (Tokunaga (US 20090295285))]
    PNG
    media_image2.png
    314
    743
    media_image2.png
    Greyscale

[AltContent: textbox (Tokunaga (US 20090295285))]
    PNG
    media_image3.png
    405
    750
    media_image3.png
    Greyscale

[AltContent: textbox (Pan (US 20150029064))]
    PNG
    media_image4.png
    725
    810
    media_image4.png
    Greyscale

[AltContent: textbox (Pan (US 20150029064))]
    PNG
    media_image5.png
    394
    653
    media_image5.png
    Greyscale


[AltContent: textbox (Pan (US 20150029064))]
    PNG
    media_image6.png
    273
    767
    media_image6.png
    Greyscale










Simons in view of Tokunaga and Pan discloses the claimed invention, as described in claim 1.
Simons as modified does not teach the plurality of highly electrically conductive patterns are arranged along a flow direction of current induced during resonance.
	However, Pan teaches an optimized antenna pattern may be selected based on a dominant antenna radiation mode (i.e., E-Field or H-Field) electromagnetic field distribution to optimize the antenna performance by using different spacing and patch size along the different X-Y directions (paragraph [0049]). Therefore, it would have been obvious to a person of ordinary skill in the art to consider using different spacing and patch size of the plurality of highly electrically conductive patterns along the different X-Y directions as arranging the plurality of highly electrically conductive patterns along a flow direction of current induced during resonance in order to optimize the antenna performance.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of highly electrically conductive patterns being arranged along a flow direction of current induced during resonance in Simons as modified, in order to provide an optically transparent antenna delivering reliability, flexibility and capacity expectations.

Regarding claim 3,
Simons in view of Tokunaga and Pan discloses the claimed invention, as described in claim 2.
Tokunaga teaches:
each of the plurality of highly electrically conductive patterns is formed in a straight line shape (Fig 7),
the plurality of highly electrically conductive patterns each having a straight line shape are arranged parallel to each other at predetermined intervals (Fig 7), and
the interval between the highly electrically conductive patterns is set to a value sufficiently larger than the width of each of the highly electrically conductive patterns (Fig 7).

Simons in view of Tokunaga and Pan discloses the claimed invention, as described in claim 1.
Simons as modified does not teach the highly electrically conductive patterns are arranged in a region where current induced during resonance is concentrated in the antenna pattern.
However, Pan teaches an optimized antenna pattern may be selected based on a dominant antenna radiation mode (i.e., E-Field or H-Field) electromagnetic field distribution to optimize the antenna performance by using different spacing and patch size along the different X-Y directions (paragraph [0049]). Therefore, it would have been obvious to a person of ordinary skill in the art to consider using different spacing and patch size of the plurality of highly electrically conductive patterns along the different X-Y directions as arranging the plurality of highly electrically conductive patterns in a region where current induced during resonance is concentrated in the antenna pattern in order to optimize the antenna performance.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use highly electrically conductive patterns being arranged in a region where current induced during resonance being concentrated in the antenna pattern in Simons as modified, in order to provide an optically transparent antenna delivering reliability, flexibility and capacity expectations.

Regarding claim 5,
Simons in view of Tokunaga and Pan discloses the claimed invention, as described in claim 1.
Simons teaches:
the antenna pattern is formed in a rectangular shape whose length of one side is set to a length corresponding to a half wavelength of a radio wave to be transmitted and received (col 2, lines 43-48) or a circular shape whose diameter is set to a length corresponding to a half wavelength of a radio wave to be transmitted and received so as to operate as a radiating element of a patch antenna, and
.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al (US 5872542), hereinafter Simons, in view of Tokunaga et al (US 20090295285), hereinafter Tokunaga, and Pan et al (US 20150029064), hereinafter Pan, and further view of Kagaya (US 20130285861), hereinafter Kagaya.

Regarding claim 8,
Simons in view of Tokunaga and Pan discloses the claimed invention, as described in claim 1.
Simons as modified does not teach the second transparent base includes a slit having a straight line shape, the slit being formed perpendicularly to a flow direction of current in the antenna pattern on a lateral side of an antenna contact part that comes into contact with the antenna pattern.
Kagaya teaches a light-transmissive antenna (an antenna apparatus, Fig 2) comprising a second transparent base layer (a glass plate 11, Fig 2) includes a slit (a notch 23, Fig 2; paragraph [0022]) having a straight line shape, the slit being formed perpendicularly to a flow direction of current (paragraph [0036]) in an antenna pattern (a conductive film 13, Fig 2) on a lateral side of an antenna contact part (an electrode 16, Fig 2) that comes into contact with the antenna pattern (Fig 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second transparent base including a slit having a straight line shape, the slit being formed perpendicularly to a flow direction of current in an antenna pattern on a lateral side of an antenna contact part that comes into contact with the antenna pattern in Simons as modified, as taught by Kagaya, in order to provide an antenna module improving radiation efficiency and antenna gain.

[AltContent: textbox (Kagaya (US 20130285861))][AltContent: arrow][AltContent: textbox (Communication module)][AltContent: arrow][AltContent: textbox (Antenna apparatus)]
    PNG
    media_image7.png
    838
    785
    media_image7.png
    Greyscale










Simons in view of Tokunaga and Pan discloses the claimed invention, as described in claim 1.
Simons as modified teaches an antenna module as the light-transmissive antenna according to claim 1; the antenna module includes:
a first transparent base layer as the transparent base;
a radiating element layer disposed on the upper side of the first transparent base layer and including at least the one antenna pattern; and
a ground layer disposed on the lower side of the first transparent base layer and made of the transparent electrically conductive film, and
a second transparent base layer having a predetermined thickness, the second transparent base layer being made of a transparent insulating material, is formed on the upper side of the radiating element layer.
Simons as modified does not teach a window affixing type communication module comprising:
a signal processor that executes predetermined signal processing on a signal received by the antenna module, wherein
the antenna module is used in a state affixed to an inner face of a window glass of a vehicle, and
the antenna module is used in a state affixed to the window glass with the radiating element layer facing the window glass
However, Kagaya teaches a window affixing type communication module (an communication module, Fig 2) comprising:
a signal processor (an on-vehicle amplifier; paragraph [0052]) that executes predetermined signal processing on a signal received by an antenna module (an antenna apparatus, Fig 2), wherein
the antenna module is used in a state affixed to an inner face of a window glass (a window glass 100, Fig 2) of a vehicle, and
the antenna module is used in a state affixed to the window glass with an radiating element layer (a conductive film 13, Fig 2) facing the window glass.


Regarding claim 10,
Simons in view of Tokunaga and Pan, and further view of Kagaya discloses the claimed invention, as described in claim 9.
Kagaya teaches a second transparent base layer (a glass plate 11, Fig 2), the second transparent base layer being made of a transparent insulating material, is formed on the upper side of the radiating element layer (Fig 2).
Kagaya does not explicitly teach the thickness of the second transparent base layer is set to a value electrically corresponding to an integral multiple of a half wavelength of a target radio wave to be transmitted and received by the antenna module.
However, Kagaya teaches the glass plate 12 is used for a dielectric material which sandwiches the conductive film 13 with the glass plate 11 (paragraph [0033]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of a second transparent base layer being set to a value electrically corresponding to an integral multiple of a half wavelength of a target radio wave to be transmitted and received by an antenna module in Simons as modified, in order to provide an antenna module improving radiation efficiency and antenna gain.

Regarding claim 11,
Simons in view of Tokunaga and Pan, and further view of Kagaya discloses the claimed invention, as described in claim 9.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second transparent base layer including a slit formed in a direction perpendicular to a flow direction of current in an antenna pattern on a lateral side of an antenna contact part that comes into contact with the antenna pattern in Simons as modified, in order to provide an antenna module improving radiation efficiency and antenna gain.

Regarding claim 12,
Simons in view of Tokunaga and Pan, and further view of Kagaya discloses the claimed invention, as described in claim 11.
Kagaya teaches a separation distance (a thickness of a glass plate 12, Fig 2) between the slit and the antenna contact part.
Kagaya does not explicitly teach the separation distance is set to a value electrically corresponding to half a wavelength of a radio wave to be transmitted and received by the antenna module.
	However, Kagaya teaches the glass plate 12 is used for a dielectric material which sandwiches the conductive film 13 with the glass plate 11 (paragraph [0033]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a separation distance being set to a value electrically corresponding to half a wavelength of a radio wave to be transmitted and received by an antenna module in Simons as modified, in order to provide an antenna module improving radiation efficiency and antenna gain.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simons et al (US 5872542), hereinafter Simons, in view of Tokunaga et al (US 20090295285), hereinafter Tokunaga, and Pan et al (US 20150029064), hereinafter Pan, and further view of Alland et al (US 20140118179), hereinafter Alland.

Regarding claim 13,
Simons in view of Tokunaga and Pan discloses the claimed invention, as described in claim 1.
Simons as modified teaches an antenna module as the light-transmissive antenna according to claim 1.
Simons as modified does not teach a periphery monitoring unit comprising an antenna module as an antenna for receiving a reflected wave.
However, Alland teaches a periphery monitoring unit (a sensor module 20, Fig 4) comprising:
a camera (a camera 22, Fig 4); and
a radar device (a radar unit 30, Fig 4) that transmits a radio wave having a predetermined frequency as a probing wave and receives a reflected wave that is the probing wave reflected by an object to detect the object, wherein
the radar device includes:
an antenna module (an antenna 48, Fig 4) as an antenna for receiving the reflected wave; and
a signal processor (a radar-camera processing unit 50, Fig 4) that executes predetermined signal processing on a signal received by the antenna to generate data indicating a position of the object, and the antenna module is disposed on a front side of the camera at a position where at least a part of the antenna module is included in an imaging range of the camera.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a periphery monitoring unit comprising a camera and a radar device transmitting a radio wave having a predetermined frequency as a probing wave and receiving a reflected wave that is the probing wave reflected by an object to detect the object, wherein the radar device including an antenna module as an antenna for receiving the reflected wave; and a signal processor executing predetermined signal processing on a signal received by the 

[AltContent: textbox (Alland (US 20140118179))]
    PNG
    media_image8.png
    410
    743
    media_image8.png
    Greyscale


Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 6, the pertinent prior art does not adequately teach or suggest the claimed features “the ground pattern includes a plurality of ground side highly electrically conductive patterns, each of the ground side highly electrically conductive patterns being made of an electrically conductive member having a higher electrical conductivity than the transparent electrically conductive film and formed in a linear shape, and a width of each of the plurality of ground side highly electrically conductive patterns is set equal to or smaller than the value assumed as the resolution of human eyes”.



Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845